DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-11 is the inclusion of a method comprising:
performing a first measured data acquisition in the acquisition volume with a first gradient field strength of a gradient field, the first measured data acquisition including irradiating at least one radio frequency pulse into the acquisition volume and acquiring, by an acquisition device, a first series of measured values which are spaced apart temporally; and 
performing a second measured data acquisition with a second gradient field strength different from the first gradient field strength, the second measured data acquisition including irradiating at least one radio frequency pulse into the acquisition volume and acquiring, by the acquisition device, a second series of measured values which are spaced apart temporally, 
wherein with the first measured data acquisition, the first measured values for a respective response signal are acquired at a first time interval from one another and with the second measured data acquisition, the second measured values for a respective response signal are acquired at a second time interval from one another which differs from the first time interval.  

This in combination with the rest of the limitations of the claims is found in all of claims 1-10, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 11 is the inclusion of a magnetic resonance device, comprising: 
a gradient device configured to generate a gradient field in an acquisition volume,
a radio frequency device configured to irradiate a radio frequency pulse into the acquisition volume, and 
a controller configured to acquire response signals and to control the gradient device and the radio frequency device to: 
perform a first measured data acquisition in the acquisition volume with a first gradient field strength of a gradient field, the first measured data acquisition including irradiating at least one radio frequency pulse into the acquisition volume and acquiring, by an acquisition device, a first series of measured values which are spaced apart temporally; and 
perform a second measured data acquisition with a second gradient field strength different from the first gradient field strength, the second measured data acquisition including irradiating at least one radio frequency pulse into the acquisition volume and acquiring, by the acquisition device, a second series of measured values which are spaced apart temporally, 
wherein with the first measured data acquisition, the first measured values for a respective response signal are acquired at a first time interval from one another and with the second measured data acquisition, the second measured values for a respective response signal are acquired at a second time interval from one another which differs from the first time interval.
This in combination with the rest of the limitations of the claim is found in all of claim 11, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852